Order entered December 13, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00672-CV

IN RE PURSUIT OF EXCELLENCE, INC., PURSUIT OF EXCELLENCE TEXAS, LLC,
             MARIE DIAZ, C. JOHN SCHEEF, ANNA S. BROOKS,
                   AND BRANDY K. CHAMBERS, Relators

                   Original Proceeding from the 101st Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-17-08581

                                            ORDER
                           Before Justices Lang, Myers, and Whitehill

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus as to the district court judge’s June 5, 2018 verbal contempt

finding and sanctions order, and we DENY the petition as to the May 8, 2018 discovery order.

We ORDER the district court to issue written rulings within ten days of the date of this opinion

that vacate the district court judge’s June 5, 2018 verbal rulings granting Ruth Torres’ motion for

contempt and sanctioning relators and their counsel. Should the district court fail to comply, the

writ will issue.

        We DENY the real party in interest’s “Motion for Order to Release Records” and

“Motion for Extension of Time & Request for Order for Release of Clerk Records.”
We LIFT this Court’s June 8, 2018 stay of the underlying trial court proceedings.



                                            /s/    LANA MYERS
                                                   JUSTICE